DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on September 24, 2021 in response to the Office action on May 26, 2021 is acknowledged. Claim 1 was amended. Claims 1 and 4-9 are under examination in this Office action. Claims 12-14 are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 γU.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Rejection of Claims 1 and 4-9 under 35 U.S.C. 103 as being unpatentable over Lunemann et al. (JEM, 2008, Vol. 205, p. 1763-1773) in view of Schmidt-Wolf et al. (British Journal of Hematology, 1994, Vol. 87, p. 453-458) is maintained.
Lunemann et al. taches a method of proliferating dual activated CD3+ T cells comprising isolating PBMCs from blood samples and stimulating the T cells with EBV viral antigen, the EBNA1 peptides and IL-2 on day 0 and, on day 10 and day 16 (see page 1767-1768, 1771, T cell cross recognition and page 1772). 
Lunemann et al. does not teach using IFN-γ to further treat the cell culture. 
Schmidt-Wolf et al. teach a method of proliferating CD3+ CD56+ T cells comprising PBMCs with IFN-γ on day 0 and IL-2 on day 1 (see Materials and Methods on page 453 and Figure 2). 
It would have been prima facie obvious to modify the method of Lunemann et al. and to further add IFN-γ to further treat the cell culture as taught by Schmidt-Wolf et al because Schmidt-Wolf teaches that IFN-γ resulted in increase of cytotoxic activity when added 24 hours before the addition of IL-2.
It would have been prima facie obvious to optimize the concentrations of IL-2 or IFN-y and the timing of adding the IL-2 10 and IFN-y to the cell culture.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[ WJhcrc the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Thus the present invention would have been prima facie obvious at the time the invention was made.


Response to Applicant’s arguments 
Applicant’s arguments have been fully considered but fail to persuade. Applicant amended the claims to recite “wherein the peripheral blood mononuclear cells are not treated with an anti-CD3 antibody during the induction and proliferation of the dual activated T cells”.
Applicant’s argues that the final products of the present invention and the cited references are different. Applicant’s argues that the present invention results in the formation of dual activated T cells consisting of both CD3+ T cells (antigen-specific) and CD3+CD56+NKT cells. Applicant’s argues that Lunemann only produces CD4+ T cells (which are different than the CD3+ T cells produced in the present claims) and Schmidt-Wolf only produces CIK cells. Applicant’s argues even if Lunemann and Schmidt-Wolf were combined, the expected resulting products would not have been the required dual activated T cells of the present claims having both CD3+ T cells and CD3+CD56+NKT cells.
Applicant’s argues that the combination of cytokines and timing of administration used for inducing the final products are different. That is, the present invention uses IFN-y and IL- 2 sequentially (on day O and day 4, respectively), but Lunemann uses IL-2 and IL-7 beginning on day 10 (see page 1768), and Schmidt-Wolf uses IFN-y on day 0, and a combination of IL-1, IL-2 and anti-CD3 antibodies on day 1 (see the Abstract).
In response, Examiner notes that Schmidt-Wolf shows that the anti-CD3 antibody is not at all necessary for inducing CD3+ T cells or CD3+ CD56+ T cells and that the anti-CD3 antibody is only used for further expansion of T cells and NK cell. In Table 1 of Schmidt-Wolf, IL-2 alone was used for generation of proliferating T cells and the anti-CD3 antibody was added for expansion of T cells.  In Figure 2 on page 142, IL-2 alone induced proliferation of T cell.  Thus since, Schmidt-Wolf shows that IL-2 alone, without the addition of the anti-CD3 antibody, 
Regarding Applicant’s argument that the claimed products are different from those in the prior art. Examiner respectfully disagrees. Schmidt-Wolf teaches that the majority of CIK cells express CD3 (see page 147, left column, last paragraph). On page 147, Schmidt-Wolf teaches that most of the tumor infiltrating lymphocytes are CD3+. Additionally, the fact that Schmidt-Wolf uses the anti-CD3 antibody to stimulate the expansion of T cell provides evidence that his T cells are CD3+, because without the present of CD+ on their surface Schmidt-Wolf would have been unable to expand them.
Contrary to Applicant’s assertion, the products in the prior art are the same as the claimed products, that is CD3+ T cells and CD3+ CD56+ NKT cells. 
Thus in view of the foregoing the rejection is maintained. 

Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.